Premier feuillet

des Affaires Foncières

Province de Orientale
Ville de ! XXXAXXXXXXXX
District XXXXXXKXXXAX

4 Titres Immobiliers
iption Foncière de T shopo I.-

Division des Titres Immobiliers
Commune de XXXXXAXXXXXX

18
NOT. Territoire Lahuma--
Lotissement Yefoli Il.-
Usage Agricole--

CONTRAT D'EMPHYTEOSE
NOBEITSHox(53 DU 30 (40 +015.
TERME DÙ BAIL DE VINGT-CINQ (25) ANS

4 D ENTRE :
à La République Démocratique du Congo représentée par le Gouvermeur de Proviace-=-
agissant en vertu des pouvoirs qui lui sont conférés par l'Article 183 alinéa 4 de la Loi--=-#
ë n° 73-021 du 20 juillet 1973 et par l'Article 14 sub. de l'Ordonnance n° 74-148 du 01...

juillet 1974, ci-après dénommée "LA REPUBLIQUE", de première part ; ==="

ET:

+6 PLANTATIONS ET HUILERIES DU CONGO 8.4, innatri qui ée au-—--#

omale AO1148Y, aysat s08*

2°) La Société
muméro GD/KIN/ROCM/14-B-5979 ; Identification Nati
éro 1 de l'Avenue Ngongo-lutete ges la Connuse de la-=
r Son directeur Géméral, Honsieur--"""7""

aière social au æum
Gombe à Kinshasa, repr
2 ROYINBULA NUANISA ,-

ésentée pa

IL A ETE CONVENU CE QUI SUIT :

qui accepte un droit

u soussigné de seconde part,
gricole, élevage, d'une
cn pe

lle de terre destinée à dage a

ha 72e+= ares «… %
e de Yshuna portant le numéro .R.626 +=

résentées sous un liseré vert au

: La République concède a
d'emphytéose sur ur), parce
superficie de 0
située dans 18 commrmetdilerritoir

et dont les limites sont rep

lle de 1 à 20-000ième.

Article 1

du plan cadastral

croquis dressé à l'éche

Article 2 : Le présent contrat est conclu pour un terme de 25 ans prenant cours le 1401#218-
à l'expiration duquel il sera renouvelé pour une durée égale pour autant que le
terrain ait été mis en valeur et maintenu conformément aux obligations
contractuelles et réglementaires de l'emphytéose ;
La redevance annuelle fixée conformément au tarif en vigueur et a

| suivantes :

ux conditions

| 0085402 > ESS

Prix d
; e réf.
Rede érence du terrain £
Vance annuelle >euxième feuillet

1ère :
k année 20 % soit: FC 416.155 œ
s année 30 % soit: FU 24 233,94
ème A 3
année 40 % soit: FC 32 140:
. è
,

ème R

4e année 45 % soit: FC 36.350,94

# ,

5°7* année 50 % soit FC 40.339,90
,

redeve é é
ance et taxes rémunératoires sont payables

E. 4 annuelleme
er janvier de chaque année chez le Comptabl Trés EE Bono 1e
ptable des Titres Immobiliers de * 820PO ==
18,3 : L'Empt Û
\ 4 1ytéote > Ê
u P 4 s est tenu d'occuper le terrain concédé dans les six r t d
#0 8 da j six mois et d'en
. : a mise en valeur dans les dix-huit mois de la conclusion du présent
; sion ése
£ Occupant est tenu de poursuivre de façon ininterrompue et de maintenir
a mise en valeur conformément à la destination du terrair
É u terrain,

Seront considérées comme mise en valeur

a) Les terres sur six dixièmes au moins de leur surface par des cultures
alimentaires, maraîchères ou fourragères

b) Les terres couvertes sur six dixièmes au moins de leur surface par les
plantations d'arbres fruitiers ou des palmiers, comprenant au moins 100 plantes
à l'Hectare, les bananiers et les papayers devant être considérés comme des
plantes intercalaires n'occupant le sol que temporairement et n'entreront pas en

ligne de compte lors du dénombrement des arbres fruitiers.

c) Les terres couvertes sur dix dixièmes au moins de leur surface par des
plantations d'arbres de boisement à raison d'au moins 100 arbres l'Hectare, et
pour les enrichissements de forêts et d'au moins 1.000 arbres par Hectare de

boisement en terrain découvert

la densité minimum sera déterminée de

Pour les autres arbres et arbustes,
Service de l'Agronomie.

commun accord avec l'Occupant et le

t les pâturages naturels ayant subi une
oprié à l'élevage à caractère intensif ;
re et protégés contre l'érosion sur
evage ou à l'engrain dont le nombre
pèces, des

a) Les pâturages créés par l'Occupant e
amélioration à effet permanent et appr
c'est-à-dire drainés ou irrigués si nécessai
lesquels seront entretenus des bestiaux à l'él
minimum sera fixé par le Service Vétérinaire en tenant compte des es

possibilités du sol et des conditions climatologiques.

b) Les terres sur lesquelles il aura été fait sur six dixièmes au moins de leur
surface par des constructions et installations nécessaires à l'entreprise et
notamment sur place en vue de la surveillance. Les poulaillers, les porcheries,
abris, étables, dipping-tancks destinés au bétail, garage pour les véhicules,

magasins de stockage.

nnelle et effectuée suivant les règles de la

c) La mise en valeur doit être ratio
technique moderne.

Troisième et dernier feuillet

d) Les cultures sur le sol en déclivité

| seront a N
Niveau ettoutes les mesures contre établies parallèlement aux courbes de

| érosion seront prises
€) La mi
se en valeur des terres ayant une inclinaison de 30

m ñ
ême que le boisement dans un rayon de 75 m de source % est interdite de

f) Les condi S
tions de mise en valeur stipulées ci-dessus joueront sé Û
simultanément pour toute surface, ; PHARES

la. A ;
si aura la faculté de se libérer des charges de son droit par le
issement des fonds aux conditions et s é
elon les modalités prescrites
: par les
ME exécution de la Loi n° 73-021 du 20 juillet 1973 et de ses mesures
d'exécution.

: L'Emphytéote ne peut changer la destination du terrain concédé sans
l'autorisation expresse, écrite et préalable de l'autorité qui a concédé le droit.

Il appartiendra à l'Emphytéote de faire toute diligence auprès des Autorités
compétentes en vue d'obtenir en temps utile, l'autorisation de bâtir et la
permission des travaux requise en vertu de la législation sur l'Urbanisme et sur les

Circonscriptions Urbaines.

ne résulte pas des dispositions reprise ci-dessus, le présent
contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des sûretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses

mesures d'exécution.

Article 7 : Pour tout ce qui

Article 8 : (Clause spéciale)

xécution ou la violation d'une des conditions reprises ci-dessus entraînera la

u droit concédé.

é ©: rties déclar
xécution du présent contrat, Jes l'ELN) AU arent inc r. -
dans les bureaux :

Article 9 : L'ine
R résiliation de plein droit d

Article 10 : Pour tout ce qui concerne l'e

: "LA REPUBLIQUE"
élire domicile, "L Q dites RAR

"L'EMPHYTEOTE" dans les bureaux de Ia-Comi
w celle n° Section Rurale Six Cent Viagt-sixe- _(1)
Isangie— ,le_ 32/40 /20 Anis

édition à

À SOCIETE PHC SeÂe—
Redevance et taxes rémunératoires
C AS5.825), 76 À

pour un montant total de
payées suivant quittance N° Locr343 du EF /A dt.

Le Comptable

(1) Numéro cadastral en toutes lettres
Lou dt. LE LTTP
PARCELLE :$44 ALAN

A
haaios
TE

1/20.000

